Citation Nr: 1019972	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  03-07 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and caretaker


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1954 to 
January 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November and December 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, denying service 
connection for posttraumatic stress disorder (PTSD).  In 
December 2000, the Veteran submitted a notice of disagreement 
and subsequently perfected his appeal in March 2003.

In June 2005, the Veteran presented sworn testimony during a 
Travel Board hearing in St. Petersburg, Florida, which was 
chaired by the undersigned Veterans Law Judge.  A transcript 
of the hearing has been associated with the Veteran's claims 
file.

In March 2007, the Board remanded the Veteran's claim of 
entitlement to service connection for PTSD to the Appeals 
Management Center (AMC) for further evidentiary development, 
including attempting to verify the Veteran's alleged 
stressors.  The Board is obligated by law to ensure that the 
AMC complies with its directives; where the remand orders of 
the Board are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  The Board finds that the AMC 
has not complied fully with the March 2007 remand directives, 
as discussed more fully below.  As such, this matter must be 
remanded yet again.  See Stegall, supra.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action on his part is required.




REMAND

The Board is cognizant of the fact that the Veteran's case 
has been in adjudicative status since 2000, and that it has 
been remanded in the past.  Consequently, the Board wishes to 
assure the Veteran that it would not be remanding this case 
again unless it was essential for a full and fair 
adjudication of his claim.

In the March 2007 Board remand, the AMC was ordered to 
attempt to verify the Veteran's two alleged in-service 
stressors.  First, the Veteran has asserted that he witnessed 
the drowning of fellow service members and assisted in the 
recovery efforts.  He has indicated that his commanding 
officer, Major E. J. O., as well as six other service members 
were killed in the incident.  See Report of Contact, 
March 2003.  With regard to this asserted stressor, the AMC 
was ordered to contact the Commandant of the Marine Corps, 
the Marine Corps Historical Center, and any other appropriate 
source to determine whether Major E. J. O. was killed on 
active duty between January 31, 1955 and February 1, 1956.  
If his death was confirmed, the AMC was ordered to obtain 
details of his death, including whether it was due to an 
accidental drowning.

In August 2007, the AMC contacted the Commandant of the 
Marine Corps to attempt to verify whether Major E. J. O. was 
killed on active duty between January 31, 1955 and 
February 1, 1956.  A September 2007 response from the 
Commandant indicated that there was no report of Major E. J. 
O. being killed or wounded prior to his transfer in 
April 1955.  Additionally, a search of the casualty cards on 
file at the Marine Corps Grey Research Center Archives was 
negative for a casualty card for Major E. J. O.  Thus, the 
Board is satisfied that the AMC completed the appropriate 
actions to attempt verification of the alleged death of Major 
E. J. O.

Although the AMC satisfactorily attempted to verify the death 
of Major E. J. O., the Board finds that it did not complete 
the Board's directive to attempt to verify the accidental 
drowning of service members during the sinking of an 
amphibious vehicle in 1955, most likely from September to 
December.  In the March 2007 Board remand, the AMC was 
ordered to contact the Marine Corps Historical Center to 
attempt to verify whether such an incident took place.  The 
AMC was specifically ordered to provide the names of the six 
service members that the Veteran identified in a March 2003 
Report of Contact and to conduct any necessary follow-up 
inquiries.  In July 2009, the AMC contacted the Marine Corps 
History Division to attempt to verify the alleged amphibious 
vehicle sinking.  The AMC enclosed a copy of the Report of 
Contact, which included the six identified service members.  
However, the July 2009 letter provided the wrong dates for 
verification.  Specifically, the AMC identified July 31, 1954 
through January 31, 1955 as the date range, rather than the 
Veteran's asserted date range of 1955, most likely from 
September to December.  An August 2009 response from the 
Marine Corps History Division indicated that a search for the 
requested records was negative, and referred the AMC to the 
National Archives Records Administration (NARA).  In 
January 2010, the AMC contacted NARA to attempt to verify the 
amphibious vehicle incident.  However, the AMC did not 
provide the names of the six identified service members.  In 
a February 2010 follow up letter, the AMC again did not 
provide the names of the six identified service members and 
provided the wrong date range for verification.  On remand, 
the AMC must provide NARA with the names of the six 
identified service members, as well as the correct identified 
time period (1955, most likely from September to December).

The Board notes that, in October 2007, the Veteran submitted 
a statement identifying a movie that had been filmed at the 
time of the alleged drowning incident.  While he had 
previously identified "To Hell and Back" as the movie being 
filmed, his October 2007 statement identifies "Battle Cry" 
as the correct movie.  Research from the Camp Pendleton base 
history website indicates that "Battle Cry" was filmed, at 
least in part, at Camp Pendleton.  However, IMDB indicates 
that "Battle Cry" premiered on February 1, 1955.  As 
mentioned above, the Veteran has identified September to 
December 1955 as the most likely dates of the amphibious 
vehicle sinking.  Given the movie premiere date of 
February 1955, it is highly unlikely that any development 
related to the filming of "Battle Cry" would help verify 
the Veteran's reported stressor.

With regard to the Veteran's alleged personal assault 
stressor, the AMC was ordered to send the Veteran a VA Form 
21-0781a, Statement in Support of Claim for Service 
Connection for PTSD Secondary to Personal Assault.  In 
April 2008, the AMC sent the Veteran a letter requesting that 
he complete a questionnaire on his alleged stressors and 
enclosed a VA Form 21-0781, Statement in Support of Claim for 
Service Connection for PTSD.  However, the AMC did not 
enclose a VA Form 21-0781a for the Veteran's asserted 
personal assault stressor, as ordered by the Board's 
March 2007 remand.  Additionally, the AMC did not inform the 
Veteran of alternative sources of evidence that may be used 
to corroborate a personal assault stressor under 38 C.F.R. 
§ 3.304(f)(3).  Thus, on remand, the AMC must send the 
Veteran the correct form and advise him of alternative 
sources of corroborating evidence for personal assault 
stressors.

In light of the foregoing, the Board finds that the AMC did 
not fully comply with the March 2007 remand directives.  As 
such, this claim must be remanded in order to comply with the 
March 2007 Board remand.  See Stegall, supra.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the National Archives Records 
Administration and request verification of 
whether service members accidentally 
drowned when an amphibious vehicle sank at 
Camp Pendleton, California, while the 
Veteran was stationed there.  All requests 
for information must include the names of 
service members identified by the Veteran 
in the March 2003 Report of Contact, as 
well as the approximate date that it 
allegedly occurred (1955, most likely 
between September and December).  If the 
retrieval specialist is unable to provide 
such information, s/he should be asked to 
identify the agency or department that may 
provide such information, and the AMC 
should conduct follow-up inquiries 
accordingly.  

2.  Send the Veteran a VA Form 21-0781a, 
Statement in Support of Claim for Service 
Connection for PTSD Secondary to Personal 
Trauma, and request that he complete it 
with as much specificity as possible.  The 
Veteran must also be notified that 
personal assault stressors may be 
corroborated by evidence from sources 
other than service records, as laid out in 
38 C.F.R. § 3.304(f)(3).  All specific 
examples of alternative sources of 
evidence listed in § 3.304(f)(3) must be 
included in the notification to the 
Veteran.  If the Veteran provides 
information subject to verification, 
attempt to verify this information.

3.  If, and only if, a claimed in-service 
stressor is verified, the Veteran must be 
scheduled for a VA psychiatric examination.  
The examiner must review pertinent 
documents in the Veteran's claims file in 
conjunction with the examination.  This 
must be noted in the examination report.

The examiner should be expressly informed 
of any verified stressor(s).  The examiner 
should also be informed that only the 
specifically verified in-service 
stressor(s) may be considered for the 
purpose of determining whether exposure to 
such in-service event(s) has resulted in 
PTSD.  If a diagnosis of PTSD is made by 
the examiner, he or she should expressly 
indicate whether it is at least as likely 
as not that such PTSD is due to the 
verified stressor(s).

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion 
provided.

4.  After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim of entitlement to service 
connection for PTSD should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the Veteran and 
his representative.  After they have had 
an adequate opportunity to respond, this 
issue should be returned to the Board for 
further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2009).


